Fisher, C. J.
Beaucaire, the orator, appeals from the decree, which was passed by the district court for him, claiming that the amount decreed to him was insufficient. The decree is affirmed as to its amount with costs of the appeal. That decree should- have been passed against all of the defendants, but by inadvertence was rendered against Sawyer alone; and had the appeal been taken against all, the decree would have been- modified into a decree against all; but, as it has been taken against Sawyer and Dare alone, it is modified into a decree against them alone.'
The records of the appeal were allowed because it was proper for Beaucaire to come here to obtain a correction in the decree below, so as to make it operate against Dare.
Decree affirmed.